--------------------------------------------------------------------------------


Exhibit 10.90
 
December 31, 2008
 


 
Paul D. Colasono
8 Marie Drive
Huntington, NY  11743


Dear Mr. Colasono:


This letter sets forth proposals for the amendment of your employment agreement
with Franklin Credit Management Corporation, effective as of March 28, 2005, in
order to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended.


 
1.
We hereby propose to amend your employment agreement by adding the following new
sentence to the end of Section 5(b):



 
“Any bonus pursuant to this Section 5(b) shall be paid no later than two and
one-half (2½) months from the last day of the tax year in which the bonus was
earned.”



 
2.
We hereby propose to amend your employment agreement by amending and restating
Section 11(c)(3) in its entirety as follows:



 
 
“(3) Employee is removed as CFO, or Executive Vice President of FCMC and such
removal results in a material diminution of Employee’s authority, duties or
responsibilities.”



 
3.
We hereby propose to amend your employment agreement by adding the following new
sentence to the end of Section 11(c):



“Notwithstanding the foregoing, the occurrence of any of the events described in
(1) through (3) above shall not constitute “good reason” unless (i) Employee
gives FCMC written notice, within ninety (90) days after Employee has knowledge
of the occurrence of any of the events described in (1) through (3) above, that
such circumstances constitute good reason, (ii) FCMC thereafter fails to cure
such circumstances within thirty (30) days after receipt of such notice and
(iii) the Employee terminates employment no later than two (2) years following
the occurrence of such circumstance.”


 
4.
We hereby propose to amend your employment agreement by adding the following new
sentences to the end of Section 12(b):

 
 
 
 

--------------------------------------------------------------------------------


 

 
“Such payments under this Paragraph 12(b) shall only be made after Employee has
incurred a “separation from service” as defined under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).  Notwithstanding the
foregoing, any payment under this Paragraph 12(b) shall be postponed to the date
that is six months and one day following the Employee’s separation from service
to the extent that such postponement is necessary to prevent the imposition of
the additional tax under Section 409A(a)(B) of the Internal Revenue Code.”



If you agree to the foregoing, please sign where indicated below and return the
signed copy to me.  Otherwise, the agreement will continue in full force and
effect, without amendment.
 
 
                                                                Sincerely,
 
 
                                                                FRANKLIN CREDIT
MANAGEMENT CORPORATION




                                                                /s/ Alexander
Gordon Jardin                     
                                                                Name:  Alexander
Gordon Jardin
                                                                Title:  CEO


AGREED AND ACCEPTED






/s/ Paul D. Colasono                                                      
Paul D. Colasono


Date: 12/30/08                                
 
 
 
 

 